                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

REBECCA GALLOGLY,                  §
                                   §
           Plaintiff,              §
                                   §
v.                                 §
                                   §
ATTORNEY GENERAL OF THE            §
UNITED STATES; THE U.S. ATTORNEY’S §
OFFICE, WESTERN DISTRICT OF        §
TEXAS – AUSTIN; THE U.S.           §
DEPARTMENT OF HOUSING AND          §                                     1:18-CV-571-RP
URBAN DEVELOPMENT; THE STATE OF §
TEXAS; TRAVIS COUNTY CRIMINAL      §
COURT; TRAVIS COUNTY DISTRICT      §
ATTORNEY’S OFFICE; THE CITY OF     §
AUSTIN; CAPITAL AREA PRIVATE       §
DEFENDER SERVICE; 2013 TRAVIS      §
HEIGHTS, LP; EUREKA MULTIFAMILY    §
GROUP; DOMINIUM APARTMENTS;        §
MICHAEL BURKE, ATTORNEY,           §
                                   §
           Defendants.             §

                                                ORDER

        Before the Court is Plaintiff Rebecca Gallogly’s (“Gallogly”) motion for relief from

judgment. (Mot., Dkt. 19). Gallogly seeks a reversal of the Court’s order dismissing her claims

without prejudice, (Order, Dkt. 15), on grounds of “mistake, inadvertence, surprise, or excusable

neglect” and for “any other reason that justifies relief,” (Mot., Dkt. 19, at 1–2 (citing Fed. R. Civ. P.

60(b)(1) & (6)). The Court finds that Gallogly is not entitled to relief from the Court’s judgment.

        First, Gallogly argues that she was “surprised” because the Order did not “articulate any

understanding or recognition of Dr. Gallogly’s de novo arguments in her objection to some of

Magistrate Judge Lane’s recommendations.” (Mot., Dkt. 19, at 3 (citing “Legal Dictionary”)). To the

contrary, the Court expressly stated that it reviewed each of Gallogly’s objections de novo in

concluding that they were without merit. (Order, Dkt. 15, at 2).
         Next, Gallogly argues that her due process rights were violated because she was not

appointed counsel. (Mot., Dkt. 19, at 4). Not so: it is well-settled that there is no right to

appointment of counsel in civil cases. Delaughter v. Woodall, 909 F.3d 130, 140 (5th Cir. 2018). As

Judge Lane explained to Gallogly, appointment of counsel in such cases is a matter of the court’s

discretion. (See R. & R., Dkt. 11, at 23). He concluded, and the Court agrees, that Gallogly should

not be appointed counsel in this case. (See id.). The circumstances under which a litigant is entitled to

counsel are limited, Lee v. Postal Servs., 882 F. Supp. 589, 593 (E.D. Tex. 1995), and Gallogly “has

shown herself able to sufficiently articulate her claims and represent herself in this lawsuit,” (R. & R.,

Dkt. 11, at 23). That Gallogly “was not articulate enough to state any actionable claims in her initial

complaint,” (Mot., Dkt. 19, at 4), does not bear on her ability to represent herself, and in any event, it

does not follow that Gallogly is “inarticulate” merely because she failed to state a claim for which

relief could be granted.1

         Gallogly further argues that the Court made a mistake in dismissing her claims because the

dismissal is evidence that her complaint was not liberally construed. (Id. at 5). Just because the Court

dismissed Gallogly’s claims does not mean that her claims were not liberally construed. The Court

agreed with Judge Lane that Gallogly’s claims, even liberally construed, failed to state a cause of

action or were based on “indisputably meritless legal theories.” (R. & R., Dkt. 11, at 22). The Court

affirms that conclusion here; all of Gallogly’s claims are meritless.2


1Gallogly also argues that her due process rights are violated because, she speculates, “many actionable claims” do not
come to fruition due to “[t]he intimidation of potentially adversarial interactions with people possessing power and
expertise beyond that of a pro se litigant” in the adversarial process. (Mot., Dkt. 4, at 7). She cites no authority for this
proposition, and the Court is aware of none. The Court is unpersuaded by this speculative argument.
2Gallogly’s remaining claims in the instant motion are also meritless. She claims that the fact that she is expected “to
continue applying for jobs in lieu of receiving interim monetary relief” “constitute[s] torture under the Convention
Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment [(“CAT”)]”; this claim is completely
meritless, even liberally construed. (Mot., Dkt. 19, at 6). So is her claim that the same expectation of applying for jobs
constitutes a violation of the International Covenant on Civil and Political Rights. (Id. at 7). Gallogly offers no
explanation that these international treaties apply to her or her “conditioned aversion” to applying for jobs, manifesting
as “elevated heart rate, crying, and severe psychological distress.” (Id. at 5). The Court is aware of no authority
supporting Gallogly’s claims.


                                                               2
      Accordingly, the Court finds that Gallogly has not shown that she is entitled to relief under

Rule 60(b). IT IS THEREFORE ORDERED that Gallogly’s motion for relief from judgment,

(Dkt. 19), is DENIED.

      SIGNED on June 21, 2019.




                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE




                                                3
